Casey, J.
(dissenting). Although the amendment of the rules of respondent Civil Service Commission (hereinafter the Commission) to place the two newly created positions at issue in the noncompetitive jurisdictional class is not effective until approved by the Governor, this proceeding should not be dismissed. In reviewing the placement of civil service positions outside the competitive class, the courts examine the rationality of the Commission’s determination concerning the practicability of using competitive examinations (see, Matter of Grossman v Rankin, 43 NY2d 493, 502-503; Matter of Goodfellow v Bahou, 92 AD2d 1085, lv denied 59 NY2d 606), not the rationality of the Governor’s approval. Insofar as the Commission is concerned, its determination challenged by petitioner is final and complete; the Commission contemplates no further proceedings or review of the matter. Equally important is the fact that, as a practical matter, the determination has actually had an impact on petitioner’s members, which distinguishes this case from Matter of Weeks v Kraft (147 App Div 403, appeal dismissed 205 NY 585). Respondents concede that the positions remain in the competitive class until the Governor approves the amendment placing them in the noncompetitive class, but as a result of the pending placement of the positions in the noncompetitive class respondents filled the positions by the "temporary” appointments of respondents Kenneth Buniak and Alton Hoke, which have now continued for more than 2Vz years. It is apparent that no competitive examinations have been held or scheduled even though the positions remain in the competitive class.
In these circumstances, it is my view that the matter is sufficiently ripe to permit judicial review. Considering the degree of hardship to petitioner, the effect on the administrative agency and the need for judicial economy, factors which are relevant in determining whether a challenge to administrative action is ripe (see, Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, 520), petitioner should not be required to pursue a proceeding in the nature of mandamus against the Governor before challenging the administrative determination that effectively prevents the use of competitive examinations for the two positions at issue. The amended judgment should therefore be reversed and respondents’ motions should be denied.
Ordered that the amended judgment is affirmed, without costs.